Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-Final office action on merit. Claims 1-20, after preliminary amendment, are presently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/EP2017/069927, filed on 8/7/2017.

Claim Rejections
Claims 2-20 are objected to because of the following informalities:  Claim 2 recites a hardware circuit according to claim 1 in which a hardware circuit should be the hardware circuit for a proper antecedent basis.  Claims 3-20 are objected to with the same reason as set forth in claim 2.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites: “an adder tree configured to add the intermediate result, the bit-shifted bias value and the bit-shifted carry value so as to provide a multiple-accumulate result;
a multiply-accumulate bit shifter configured to shift the multiple-accumulate result bitwise by a multiply-accumulate shift value so as to provide a bit-shifted multiply-accumulate result”.  Recited limitations are unclear as to how a multiple accumulate result being produced after recited operation.  It appears only one accumulate result being produced.  Claims 2-20 depend from claim 1 and are rejected with the same reason.

Claim 1 further recites: “a maximum/minimum handler configured to count, in a given set of output data, first and second numbers of values of output data that exceed a first 

Claim 19 recites: A vehicle or plant comprising the system according to claim 18. Claim 18 recites a driver or operator assistance system. It is confusing what the “plant” recited 
Claim 20 is rejected with the same reason as set forth in claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0328645 A1, Lin et al. (hereinafter Lin) in view of US 2005/0278512 A1, Ehilig et al. (hereinafter Ehilig).

a multiply-accumulate unit configured to perform convolution operations using input data and weights and, in dependence thereon, to generate an intermediate result (Figs 2-3, 8; pars 0010, 0028, 0032, 0049, 0072, MAC to compute operations including convolution and results being stored in memory); 
a bias bit shifter configured to shift a bias value bitwise by a bias shift value so as to provide a bit-shifted bias value (Figs 4, 8; pars 0010-0012,  0059-0060, performing bias bit shifting); 
an adder tree configured to add the intermediate result (par 0050, parallel filter banks operations (e.g. adder tree)), the bit-shifted bias value and the bit-shifted carry value so as to provide a multiple-accumulate result (Figs 4-6; pars 0060-0075, adding a product of filter input and weight with a bias with proper scaling and shifting to mitigate overflow and/or quantization error); 
a multiply-accumulate bit shifter configured to shift the multiple-accumulate result bitwise by a multiply-accumulate shift value so as to provide a bit-shifted multiply-accumulate result (Fig 8; pars 0052, 0058-0065, 0067-0069, 0072, bit shift operation of MAC calculation results to be performed before writing to the memory); and 
a post-processing stage configured to receive the bit-shifted multiply-accumulate result and, in dependence thereon, to generate output data (pars 0047, 0052, 0066-0068, the result being shifted, rectified to mitigate an overflow, round off error); wherein the 
for each portion of data, to generate a corresponding portion of output data  (Fig 3; pars 0034-0035, 0037-0039, 0057);
and wherein the hardware circuit further comprises: 
a maximum/minimum handler (Fig 9, overflow error handling; pars 0011-0012, 0032, 0057) configured to count, in a given set of output data, first and second numbers of values of output data that exceed a first threshold or fall below a second threshold respectively and to determine whether the first number exceeds a third threshold or the second number exceeds a fourth threshold respectively (Fig 8; pars 0069-0070, 0074, 0077-0078, 0089, overflow being a threshold or maximum value; probability of overflow from a set of data indicates the ratio of data values exceeding the threshold over the total number of data (e.g. counting number of data overflowing) and, 
a controller configured to update a second value stored in a second table to be used for the next set of input data in dependence of the first value, and to set the bias shift value, the carry shift value and the multiply-accumulate shift value in dependence on the updated second value.Lin does not expressly disclose a carry bit shifter configured to shift a carry value bitwise by a carry shift value so as to provide a bit-shifted carry value; and, if so, to output a first value stored in a first table indicative of whether the first number exceeds the third threshold and/or the second number exceeds the fourth threshold for the given set of input data; and a controller configured to update a second value stored in a second table to be used for the next set of input data in dependence of the first value, 
Ehilig, in the same or similar field of endeavor, further teaches a carry bit shifter configured to shift a carry value bitwise by a carry shift value so as to provide a bit-shifted carry value (Fig 32; pars 0111-0118); and a maximum/minimum handler configured to count, in a given set of output data, first and second numbers of values of output data that exceed a first threshold or fall below a second threshold respectively (Fig 28; pars 0109, 0219, 0285-0289) and, if so, to output a first value stored in a first table indicative of whether the first number exceeds the third threshold and/or the second number exceeds the fourth threshold for the given set of input data (Fig 28; pars 0109-0110, 0285, 0289,  if the overflow mode status register bit is reset and an overflow occurs, the overflowed results are loaded into accumulator with modification); and a controller configured to update a second value stored in a second table to be used for the next set of input data in dependence of the first value, and to set the bias shift value, the carry shift value and the multiply-accumulate shift value in dependence on the updated second value (pars 0110-0115, 0159).
Therefore, consider Lin, Ehilig and Nakahira’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Ehilig’s teachings as described above in Lin’s hardware circuit to properly adjust/scale data value in order to mitigate overflow and quantization problem in fixed point operations.
As to claim 2, Lin as modified discloses a hardware circuit according to claim 1, further  Figs 32; pars 0011, 0112-0117).As to claim 4, Lin as modified discloses a hardware circuit according to claim 1, comprising: a MAC array module comprising the multiply-accumulate unit, the bias bit shifter and the carry bit shifter (Lin: pars 0010, 0072, MAC with bit shift operators shifting bit positions for a fixed point number (e.g. including carry bit); Ehilig: par 0118).As to claim 5, Lin as modified discloses a hardware circuit according to claim 4, further comprising: weights registers for providing the weights to the MAC array (Lin: par 0050, parallel; Ehilig: pars 0062, 0126, 0134); input registers for providing input data to the MAC array (Ehilig: pars 0060, 0063-0064, Table A-1, 0081, input memory-mapped register); and carry registers for providing carry data to the MAC array (Ehilig: Fig 32; pars 0112-0117, carrier registers).As to claim 6, Lin as modified discloses a hardware circuit according to claim 1, wherein the post-processing stage comprises: a rectified linear unit module (Lin: pars 0047-0048, rectification to max(0,x))..
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Ehilig and further in view of US 2014/0172226 A1, Goerick (hereinafter Goerick).


Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661